J-S20037-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                      Appellee            :
                                          :
              v.                          :
                                          :
 ARLINE LOUISE PETERMAN                   :
                                          :
                      Appellant           :       No. 1580 WDA 2018

           Appeal from the PCRA Order Entered October 3, 2018
             In the Court of Common Pleas of Indiana County
           Criminal Division at No(s): CP-32-CR-0001191-2016


BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.E.:                         FILED MAY 10, 2019

     Appellant, Arline Louise Peterman, appeals from the order entered in

the Indiana County Court of Common Pleas, which denied her first petition

brought pursuant to the Post-Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A

§§ 9541-9546. We affirm.

     In its opinion, the PCRA court correctly set forth the relevant facts and

most of the procedural history of this case. Therefore, we have no reason to

restate them.      We add the following procedural history.   The PCRA court

denied PCRA relief on October 3, 2018. On November 2, 2018, Appellant filed

a timely notice of appeal. On November 5, 2018, the PCRA court ordered

Appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b). Appellant timely complied on November 19,
J-S20037-19


2018.1

       Appellant raises the following issue for our review:

          WHETHER THE [PCRA] COURT ERRED WHEN IT MADE A
          FINDING THAT [PLEA] COUNSEL WAS EFFECTIVE…, EVEN
          THOUGH THE EVIDENCE SHOWS THAT COUNSEL INDUCED
          [APPELLANT] TO PLEAD GUILTY, SHE WANTED TO HAVE A
          JURY TRIAL AND IS INNOCENT OF THE CHARGE OF
          STALKING?

(Appellant’s Brief at 5).

       Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101, 109 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513, 515 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d
74 (2007).      We give no such deference, however, to the court’s legal

conclusions.     Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa.Super.

2012). Traditionally, credibility issues are resolved by the trier of fact who

had the opportunity to observe the witnesses’ demeanor. Commonwealth

v. Abu-Jamal, 553 Pa. 485, 527, 720 A.2d 79, 99 (1998), cert. denied, 528


____________________________________________


1 On June 2, 2017, Appellant entered open guilty pleas at Docket No. 1191-
2016 for stalking and at Docket No. 114-2017 for harassment. Appellant’s
PCRA petition and appellate issue relate only to the stalking conviction at No.
1191-2016. Thus, this case does not present a jurisdictional issue pursuant
to Commonwealth v. Walker, ___ Pa. ___, 185 A.3d 969 (2018).

                                           -2-
J-S20037-19


U.S. 810, 120 S. Ct. 41, 145 L. Ed. 2d 38 (1999). Where the record supports

the PCRA court’s credibility resolutions, they are binding on this Court. Id.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the reasoned opinion of the Honorable Thomas M. Bianco,

we conclude Appellant’s issue merits no relief.       The PCRA court opinion

comprehensively discusses and properly disposes of the question presented.

(See PCRA Court Opinion, filed October 3, 2018, at 6-10) (finding: Appellant

completed written plea colloquy; during oral plea colloquy, Appellant

acknowledged she had reviewed and executed written plea colloquy and had

opportunity to ask plea counsel questions about pleading guilty; Appellant also

indicated plea counsel explained consequences of pleading guilty and

alternatives to pleading guilty; at PCRA hearing, plea counsel credibly testified

that although Appellant was originally reluctant to enter guilty plea, Appellant

chose to enter plea after she discussed rights and possible trial outcomes with

counsel; plea counsel said Appellant did not request to withdraw guilty plea;

Appellant also did not indicate to court she wished to withdraw guilty plea

prior to PCRA petition; Appellant entered negotiated plea with implications at

two separate docket numbers, which indicates Appellant understood effect of

guilty plea; Appellant knowingly, intelligently, and voluntarily entered guilty

plea). The record supports the reasoning of the PCRA court. Accordingly, we

affirm based on the PCRA court opinion.

      Order affirmed.


                                      -3-
J-S20037-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: May 10, 2019




                          -4-
                                                             Circulated 04/23/2019 04:21 PM




IN THE COURT OF COMMON PLEAS OF INDIANA COUNTY, PENNSYLVANIA


COMMONWEALTH OF
PENNSYLVANIA,
                                        CRIMINAL DIVISION
                    vs.
                                                                             �             -0
                                                                             c:::>     n;r;_
                                        NO. 1191 CRIM 2016                   c::)
                                                                                       ro:z:
                                                                             0         f"l"l�O
                                                                             ('"')     :;:; ::r:::;:--
                                                                              -I       �O·�
ARLINE PETERMAN,                                                                I           z-�
                                                                              w        00�
                                                                                       ....,-I'
      Petitioner.                                                                      n>n
                                                                              ::::,,    o...,,a
                                                                              �         c:�l=-
                                                                                        :;:J . ::z:
                                                                               '?.      --(:;>·rl


                          OPINION AND ORDER OF COURT
                                                                               w
                                                                                -
                                                                               ....
                                                                                        u>z-<
                                                                                              �




Bianco,   J.

      This matter comes before the Court on the Petition for Post Conviction


Collateral Relief (hereinafter the "PCRA Petition") filed on behalf of Petitioner,


Arline Peterman. For the reasons stated herein, the PCRA Petition is DENIED.


                                        FACTS


      Petitioner was charged with a violation of 18 Pa.CS.A. §2709.1 (a)(2),


Stalking, graded as a misdemeanor of the first degree, and 1 8 Pa.CS.A.


§2 709(a)(7), Harassment, graded as a misdemeanor of the third degree. At all


times relevant to the allegations contained in the PCRA Petition, Petitioner was


represented by Robert S. Bell, Esquire.



                                                                    43                   S
       On June 2, 2017, Petitioner entered a plea of guilty to Count l, Stalking.


The Commonwealth of Pennsylvania moved for the Nol Pros of Count 2,


Harassment. Petitioner also entered a guilty plea in the case docketed at 114


Crim. 2017. In that matter, Petitioner was charged with 18 Pa.CS.A. §2709.1,


Stalking, graded as a felony of the third degree, and 1 8 Pa.CS.A. §2709,


Harassment, graded a misdemeanor of the third degree. Petitioner pied guilty


to Count 2, Harassment, and the Commonwealth moved for the Nol Pros of


Count 1, Stalking. The Court acknowledges that the pending PCRA Petition


does not claim error at the case docketed at 114 Crim. 2017, however, the


Court believes that entry of the pleas as a "package deal" is relevant to the

pending claims.


      At the time of the entry of the guilty plea, the Court engaged Petitioner in


an oral guilty plea colloquy. During the oral colloquy, the Court reviewed the


written colloquy entitled "Colloquy for Plea of Guilty / Noto Contendere"


previously completed and executed by Petitioner. This form is a one page


document. It lists the offense to which Petitioner pied guilty, it has brief


statement of Petitioner's rights (including a statement that Petitioner has "the

                                         2
right to a jury trial"), and Petitioner's signature appears at the bottom of the


document. The written colloquy is dated June 2, 2017. At the PCRA hearing,


the written colloquy was introduced as Commonwealth's Exhibit A, and the


transcript of the Plea Hearing was introduced as Commonwealth's Exhibit B.


      Petitioner was sentenced by the Court on August 11, 2017. Petitioner


was ordered to pay the cost of prosecution of$ 321.00 and pay a fine in the


amount of $500.00. Petitioner was placed on Intermediate Punishment for a


period of three (3) years. It was a special condition of Intermediate Punishment


that Petitioner undergo incarceration at the Indiana County Jail for 72 hours,


followed by 3 months of restrictive intermediate punishment (house arrest with


electronic monitoring). Petitioner did not file a post-sentencing motion.


Petitioner did file an appeal to the Superior Court of Pennsylvania, however, that


appeal was withdrawn at Petitioner's request prior to a decision on the merits of

the appeal.


      On August 8, 201 S, Petitioner filed the pending PCRA Petition with the


Clerk of Court of Indiana County, Pennsylvania. In the PCR.A Petition, Petitioner


appears to raise one issue: Petitioner wanted a jurv trial, but Robert S. Bell,

                                         3
Esquire, induced Petitioner to enter the plea. The Court will consider this claim


as an ineffective assistance of counsel claim.


      This Court conducted a hearing to address the PCRA Petition on October


2, 201 8. During the course of the hearing, the Court heard testimony from


Attorney Robert S. Bell and Petitioner. This matter is ripe for decision.


                                 APPLICABLE LAW


      The relevant portions of the Post Conviction Relief Act are set forth


below; Petitioner must prove each by a preponderance of the evidence:


            (l) That the petitioner has been convicted of a crime
            under the laws of this Commonwealth and is at the
            time relief is granted:
                   (i) currently serving a sentence of imprisonment,
                   probation or parole for the crime;



            (2) That the conviction or sentence resulted from one
            or more of the following:




                   (ii) Ineffective assistance of counsel which, in the
                   circumstances of the particular case, so
                   undermined the truth-determining process that
                   no reliable adjudication of guilt or innocence
                   could have taken place.

                                         4
             (3) That the allegation of error has not been previously
             I itigated or waived.

             (4) That the failure to litigate the issue prior to or
             during trial, during unitary review or on direct appeal
             could not have been the result of any rational, strategic
             or tactical decision by counsel.

      42 Pa.CS.A. § 9543.


      " 'Counsel is presumed effective, and [Petitioner] bears the burden of


proving otherwise.' " Commonwealth v. Fears, 86 A.3d 795, 803-804 (Pa.


2014), quoting Commonwealth v. Steele, 961 A.2d 786, 796 (Pa.


2008)(additional citation omitted). "To prevail on an ineffectiveness claim,


[Petitioner] must establish: '(l) the underlying claim has arguable merit; (2) no


reasonable basis existed for counsel's actions or failure to act; and (3)


[Petitioner] suffered prejudice as a result of counsel's error such that there is a


reasonable probability that the result of the proceeding would have been


different absent such error.'" Id., quoting Commonwealth v. Lesko, 15 A.3d
345, 3 73 (Pa. 2011 )(additional citation omitted). "Failure to prove any prong of




                                         5
this test will defeat an ineffectiveness claim." Id., citing Commonwealth v.


Basemore, 560 Pa. 258, 744 A.2d 171, 738 (2000).


      In this case, Petitioner alleges that his counsel was ineffective regarding


the entrance of her plea. " 'Allegations of ineffectiveness in connection with the


entry of a guilty plea will serve as a basis for relief only if the ineffectiveness


caused the defendant to enter an involuntary or unknowing plea. Where the


defendant enters [her] plea on the advice of counsel, the voluntariness of the


plea depends on whether counsel's advice was within the range of competence


demanded of attorneys in criminal cases.'" Commonwealth v. Barndt, 74 A.3d
185, 192 (Pa.Super. 2013), quoting Commonwealth v. Wah, 42 A.3d 335, 338-

39 (Pa.Super. 2012).


                                     DISCUSSION


      To begin, the Court recognizes that Petitioner is eligible for relief under


42 Pa.CS.A. §9543(a) in that Petitioner was convicted of a crime and is


currently serving a sentence of intermedlate punishment (parole).


      As stated above, Petitioner claims that she wanted to have a jury trial, but


her defense counsel induced her to enter a plea. With regard to this claim, the

                                           6
Court first mentions that Petitioner completed a written plea colloquy. This one


page document was handed to the Court at the beginning of the plea hearing.


The Court also questioned Petitioner about the execution of the written


colloquy to ensure that Petitioner did in fact execute the document and that she


had the ability to ask her lawyer any questions that she may have had about her

rights.


      The Court next examines the Plea Hearing Transcript. During the Plea


Hearinq, the Court engaged Petitioner in an oral colloquy. The Court reviewed


the plea agreement in both cases. The Court then asked Petitioner "has it been


explained to you what it means to plead guilty and the consequences of


entering the pleas and the alternatives available to you." (Plea Hearing


Transcript, p. 4). Ms. Peterman responded "Yes." Id. The Court then told


Petitioner that "I want to make sure that the pleas are being entered knowingly,


voluntarily, and intellingently," and then proceeded to engage Petitioner in an


oral colloquy. 1.Q. Relevant to the pending issue are the following excerpts for

the Plea Hearing Transcript:




                                        7
        Q:     Now Miss Peterman with regard to the offenses themselves; the


 Stalking offense, the Commonwealth would have to prove that you engaged in a


 course of conduct or repeatedly communicated to another person under the


 circumstances that demonstrated or communicated an intent to place such


 person in reasonable fear of bodily injury or to cause substantial emotional


 distress to the other person. That's the definition of that offense, and it's


 graded as a Misdemeanor of the First Degree. Any questions for me about what

 the Commonwealth would have to prove?


       A:     No.


 (Plea Hearing Transcript, pp. 5-6).


       Q:     Now Miss Peterman you understand that one of the rights you have


 is to have a trial; you can say I'm not going to enter a plea I would like to have a


 trial, the Commonwealth would have to prove the elements of the offense-


 both offenses beyond a reasonable doubt. Any questions about that right?

       A:     No.


       Q:     Has anybody forced you or threatened you to give up those rights

· to plead guilty today?

                                          8
      A:     No.


      Q:     Are you entering the pleas of your own free choice?


      A:     Yes.


(Plea Hearing Transcript, p. 7).


      In addition to the clear language of the oral colloquy, as set forth in the


transcript, the Court received credible testimony from Robert S. Bell, Esquire, at


the PCRA Hearing. Attorney Bell testified that Petitioner was reluctant to enter a


plea in this matter, but after he engaged Petitioner in discussions regarding her


rights and possible outcomes at trial, Petitioner decided to enter the plea.


Attorney Bell also testified that Petitioner never requested to withdraw her plea.


In fact, Attorney Bell testified that on the day of the Sentencing Hearing in this


matter, Petitioner stated "let's go ahead with the sentence." The Court also


notes that Petitioner never indicated to the Court that she wished to withdraw


her plea.


      Finally, the Court flnds.lt relevant that Petitioner entered a negotiated


plea in another case at the same time as the plea in question. It is not


uncommon forthe Commonwealth and a defendant to negotiate a "package

                                         9
deal" in a situation involving multiple cases. As stated above, the PCRA Petition


addresses the case at 1191 Crim. 2016, therefore, the Court gleans that


Petitioner wants the benefit of her bargain in the case docketed at 114 Crim.


2017, in which the Commonwealth moved for the Nol Pros of the Stalking


charge graded as a felony of the third degree. Petitioner testified at the PCRA


Hearing that prior to the entry of her pleas, Attorney Bell told her that is "was a


package deal." The Court believes that Petitioner knowingly, intelligently, and

voluntarily entered her pleas.


          Based upon a review of the written plea colloquy, an examination of the


Plea Hearing Transcript, and a review of the testimony presented at the PCRA


Hearing, the Court finds that Petitioner has failed to demonstrate a right to

relief.


          WHEREFORE, the Court enters the following Order.




                                          10
      IN THE COURT OF COMMON PLEAS OF INDIANA COUNTY,
                               PENNSYLVANIA
COMMONWEALTH OF
PENNSYLVANIA,
                                            CRIMINAL DIVISION
               vs.
                                            NO. 1191 CRIM 201 6


ARLINE PETERMAN,
         Petitioner.



                           ORDER OF COURT


         AND NOW this    3rd   day of October, 201 8, this matter having


come before the Court on the Petition for Post Conviction Collateral


Relief filed on behalf of Petitioner, and the Court having held a hearing


thereon, it is hereby ORDERED, ADJUDGED, and DECREED that said


Petition for Post Conviction Collateral Relief is DENIED1 consistent with


the attached Opinion.


                                     BY THE COURT:

                                       \   __..o/J\ .   13
                                                        __
                                                           -
                                     Thomas M. Bianco, Judge




                                                                            s